


Exhibit 10.28

 

 

 

NEW YORK STOCK EXCHANGE, INC.

SUPPLEMENTAL EXECUTIVE SAVINGS PLAN

Amended and Restated as of August 1, 1997

 

 

 

--------------------------------------------------------------------------------


 

New York Stock Exchange, Inc.
Supplemental Executive Savings Plan

The New York Stock Exchange, Inc. Supplemental Executive Savings Plan, initially
effective as of September 7, 1989, is amended and restated as of August 1, 1997
into three (3) separate plans, all set forth and comprised in this document. 
The Plans comprised herein are intended to provide deferred compensation to a
select group of management or highly compensated employees of the New York Stock
Exchange, Inc. and certain subsidiaries thereof which have adopted the Plan. 
Plan A is intended to supplement benefits payable under the Savings Plan that
are subject to the limitations of Code Section 415 and be an excess benefit plan
within the meaning of Section 3(36) of ERISA.  Plan B is intended to supplement
benefits under the Savings Plan with regard to the limitations of Code Section
401(a)(17).  Plan C is intended to permit additional deferrals.  Amounts in the
Plan prior to such restatement shall be allocated to Plan B.

1.             Definitions.  For purposes of this Plan, the following
definitions apply:

 


(A)           “ACTIVE PARTICIPANT” MEANS A PARTICIPANT WHO IS CURRENTLY HAVING
BOOK ENTRY CONTRIBUTIONS MADE TO ONE OF HIS SUPPLEMENTAL ACCOUNTS HEREUNDER.


(B)           “ADOPTING SUBSIDIARY” MEANS ANY SUBSIDIARY, WHILE SUCH A
SUBSIDIARY, THAT HAS ADOPTED AND PARTICIPATES IN THE SAVINGS PLAN, AND WHICH
ADOPTS THE PLAN AS A PARTICIPATING EMPLOYER WITH THE APPROVAL OF THE NYSE.


(C)           “BENEFICIARY” MEANS, UNLESS OTHERWISE SPECIFIED BY THE PARTICIPANT
IN A WRITTEN ELECTION FILED WITH THE COMMITTEE UPON SUCH FORM AND IN SUCH MANNER
AS SPECIFIED BY THE COMMITTEE, THE PERSON OR PERSONS (IF ANY) EFFECTIVELY
DESIGNATED BY THE PARTICIPANT UNDER THE SAVINGS PLAN (OR OTHERWISE DETERMINED
UNDER THE TERMS OF THE SAVINGS PLAN IF NO SUCH DESIGNATION IS MADE) TO RECEIVE
HIS BENEFITS UNDER THE SAVINGS PLAN IN THE EVENT OF THE PARTICIPANT’S DEATH.  IN
THE EVENT THAT TWO (2) OR MORE PERSONS ARE THE PARTICIPANT’S BENEFICIARY UNDER
THE SAVINGS PLAN, THEN EACH SUCH PERSON SHALL BE ENTITLED TO RECEIVE PAYMENT
UNDER THIS PLAN IN THE SAME PROPORTION AS THE PROPORTION OF BENEFITS SUCH PERSON
IS ENTITLED TO RECEIVE UNDER THE SAVINGS PLAN, PROVIDED, HOWEVER, THAT IF ANY
SUCH PERSON HAS BEEN DESIGNATED UNDER THE SAVINGS PLAN TO RECEIVE A STATED
DOLLAR AMOUNT, THEN SUCH AMOUNT SHALL BE PAID FROM THIS PLAN (IN THE PRIORITY
ORDER SET FORTH BELOW) ONLY TO THE EXTENT THAT THE PARTICIPANT’S ACCOUNTS IN THE
SAVINGS PLAN ARE INSUFFICIENT TO PAY SUCH AMOUNT CONSISTENT WITH THE PROVISIONS
OF THE SAVINGS PLAN.  AMOUNTS PAID FROM THIS PLAN PURSUANT TO THE FOREGOING
SENTENCE SHALL BE PAID FIRST FROM PLAN A, AND TO THE EXTENT THE FUNDS HELD UNDER
PLAN A ARE INSUFFICIENT, FROM PLAN B, AND TO THE EXTENT THE FUNDS HELD UNDER
PLAN B ARE INSUFFICIENT, FROM PLAN C.  SUCH PERSON OR PERSONS DESIGNATED UNDER
THE SAVINGS PLAN TO RECEIVE A STATED DOLLAR AMOUNT SHALL BE OTHERWISE
DISREGARDED IN DETERMINING BENEFIT ALLOCATIONS UNDER THIS PLAN AMONG PERSONS WHO
ARE THE PARTICIPANT’S BENEFICIARY.


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE NYSE.


(E)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(F)            “COMMITTEE” MEANS THE COMMITTEE OF AT LEAST TWO (2) INDIVIDUALS
APPOINTED BY THE BOARD FOR PURPOSES OF ADMINISTERING THE PLAN, OR ANY SUCCESSOR
COMMITTEE.  IF A PARTICIPANT SERVES ON THE COMMITTEE, SUCH PARTICIPANT SHALL NOT

 

--------------------------------------------------------------------------------



 


BE AUTHORIZED TO MAKE ANY DETERMINATIONS OR DECISIONS WITH RESPECT TO HIS
PARTICIPATION HEREUNDER OR WITH RESPECT TO PAYMENT OF SUPPLEMENTAL BENEFITS TO
SUCH PARTICIPANT HEREUNDER.  NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF
MAKING DETERMINATIONS REGARDING IN-SERVICE WITHDRAWALS HEREUNDER FOR HARDSHIP
(AS DESCRIBED IN SECTION 6 HEREIN), THE HUMAN RESOURCES POLICY AND COMPENSATION
COMMITTEE OF THE BOARD SHALL BE REQUIRED TO APPROVE ANY SUCH IN-SERVICE
WITHDRAWAL.


(G)           “EARNINGS” MEANS, FOR ANY SUPPLEMENTAL PLAN YEAR, EARNINGS ON
AMOUNTS IN THE SUPPLEMENTAL ACCOUNTS COMPUTED IN ACCORDANCE WITH SECTION 4
HEREOF.


(H)           “ELIGIBLE EMPLOYEE” MEANS (1) FOR PURPOSES OF PLAN A, AN EMPLOYEE
WHOSE SALARY MULTIPLIED BY TWENTY-TWO ONE HUNDREDTHS (.22) EXCEEDS THE LIMIT
UNDER CODE SECTION 415(C)(1)(A) OR (2) FOR PURPOSES OF PLAN B, AN EMPLOYEE WHOSE
SALARY IN A PAY PERIOD, WHEN ANNUALIZED, EXCEEDS THE LIMITATION ON COMPENSATION
OF ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000), AS ADJUSTED FOR COST OF LIVING
ADJUSTMENTS, UNDER SECTION 401(A)(17) OF THE CODE, OR (3) FOR PURPOSES OF PLAN
C, AN EMPLOYEE WHO IS ELIGIBLE TO PARTICIPATE IN PLAN A OR PLAN B AND AT LEAST
ONE OF WHOSE ELECTIONS EXCEEDS THE AMOUNT PERMITTED TO BE CONTRIBUTED TO THE
APPLICABLE PLAN.  NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, NO
EMPLOYEE WHOSE (I) PRIMARY PLACE OF EMPLOYMENT WITH THE EMPLOYER IS OUTSIDE OF
THE UNITED STATES AND (II) PRIMARY RESIDENCE WAS OUTSIDE OF THE UNITED STATES
UPON THE COMMENCEMENT OF HIS EMPLOYMENT WITH THE EMPLOYER, UNLESS SUCH EMPLOYEE
IS DESIGNATED AS AN ELIGIBLE EMPLOYEE UNDER THIS PLAN BY THE CHAIRMAN OF THE
NYSE IN WRITING, AND NO PERSON WHO HAS WAIVED PARTICIPATION IN THE PLAN UNDER
ANY INDIVIDUAL COMPENSATION, RETIREMENT OR OTHER AGREEMENT SHALL BE AN ELIGIBLE
EMPLOYEE UNDER THE PLAN.  AN INDIVIDUAL CLASSIFIED BY THE EMPLOYER AT THE TIME
SERVICES ARE PROVIDED AS EITHER AN INDEPENDENT CONTRACTOR OR AN INDIVIDUAL WHO
IS NOT CLASSIFIED AS AN EMPLOYEE DUE TO THE EMPLOYER TREATING ANY SERVICES
PROVIDED BY HIM AS BEING PROVIDED BY ANOTHER ENTITY WHICH IS PROVIDING SUCH
INDIVIDUAL’S SERVICES TO THE EMPLOYER SHALL NOT BE ELIGIBLE TO PARTICIPATE IN
THIS PLAN DURING THE PERIOD THE INDIVIDUAL IS SO INITIALLY CLASSIFIED EVEN IF
SUCH INDIVIDUAL IS LATER RETROACTIVELY RECLASSIFIED AS AN EMPLOYEE DURING ALL OR
ANY PART OF SUCH PERIOD PURSUANT TO APPLICABLE LAW OR OTHERWISE.


(I)            “EMPLOYEE” MEANS ANY PERSON EMPLOYED BY THE EMPLOYER.


(J)            “EMPLOYER” MEANS THE NYSE AND ANY ADOPTING SUBSIDIARY.


(K)           “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED.


(L)            “EXCESS SALARY” MEANS THE EXCESS OF AN ELIGIBLE EMPLOYEE’S SALARY
OVER HIS RECOGNIZABLE SALARY.  EXCESS SALARY PER PAY PERIOD SHALL MEAN THE
EXCESS SALARY EARNED IN ANY PAY PERIOD IN THE SUPPLEMENTAL PLAN YEAR AFTER THE
RECOGNIZABLE SALARY LIMIT HAS BEEN REACHED.


(M)          “NYSE” MEANS THE NEW YORK STOCK EXCHANGE, INC. AND ANY SUCCESSOR BY
MERGER, CONSOLIDATION, PURCHASE OR OTHERWISE.


(N)           “PARTICIPANT” MEANS ANY ELIGIBLE EMPLOYEE WHO SHALL HAVE BECOME AN
ACTIVE PARTICIPANT IN THE PLAN AND ANY INDIVIDUAL WITH A BALANCE IN HIS
SUPPLEMENTAL ACCOUNTS.

 

-2-

--------------------------------------------------------------------------------


 


(O)           “PAY PERIOD” MEANS THE EMPLOYER’S PAY PERIOD APPLICABLE TO THE
EMPLOYEE.


(P)           “PLAN” MEANS THE NEW YORK STOCK EXCHANGE, INC. SUPPLEMENTAL
EXECUTIVE SAVINGS PLAN, AS AMENDED FROM TIME TO TIME, CURRENTLY COMPRISED OF
PLAN A, PLAN B AND PLAN C.


(Q)           “QUALIFYING ENTITY” MEANS THE SECURITIES INDUSTRY AUTOMATION
CORPORATION, THE NATIONAL SECURITIES CLEARING CORPORATION OR THE DEPOSITORY
TRUST COMPANY, AND ANY OF SUCH ENTITIES’ SUBSIDIARIES DESIGNATED BY THE NYSE AS
A QUALIFYING ENTITY.  AN ENTITY IN WHICH THE NYSE POSSESSES AN OWNERSHIP
INTEREST BUT WHICH DOES NOT QUALIFY AS A SUBSIDIARY UNDER THE PLAN MAY BE
DESIGNATED AS A QUALIFYING ENTITY BY THE NYSE FOR THE PURPOSE OF DESCRIBING THE
OCCURRENCE OF A TERMINATION OF EMPLOYMENT.


(R)           “RECOGNIZABLE SALARY” MEANS AN ELIGIBLE EMPLOYEE’S BASE SALARY FOR
THE SUPPLEMENTAL PLAN YEAR, TAKING INTO ACCOUNT THE LIMITATION ON COMPENSATION
TO ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000), AS ADJUSTED FOR COST OF LIVING
ADJUSTMENTS, UNDER SECTION 401(A)(17) OF THE CODE.  RECOGNIZABLE SALARY PER PAY
PERIOD SHALL MEAN THE AMOUNT OF RECOGNIZABLE SALARY EARNED IN EACH PAY PERIOD
PRIOR TO REACHING THE RECOGNIZABLE SALARY LIMIT.


(S)           “SALARY” MEANS AN ELIGIBLE EMPLOYEE’S BASE SALARY FOR THE
SUPPLEMENTAL PLAN YEAR, WITHOUT REGARD TO THE LIMITATION ON COMPENSATION TO ONE
HUNDRED FIFTY THOUSAND DOLLARS ($150,000), AS ADJUSTED FOR COST OF LIVING
ADJUSTMENTS, UNDER SECTION 401(A)(17) OF THE CODE.


(T)            “SALARY REDUCTION AGREEMENT” MEANS AN AGREEMENT ENTERED INTO
BETWEEN AN ACTIVE PARTICIPANT AND THE EMPLOYER TO AUTHORIZE THE EMPLOYER TO
REDUCE THE ACTIVE PARTICIPANT’S SALARY AND CONTRIBUTE THE AMOUNT OF SUCH
REDUCTION TO THE PLAN.


(U)           “SAVINGS PLAN” MEANS THE NEW YORK STOCK EXCHANGE AND SUBSIDIARY
COMPANIES EMPLOYEE SAVINGS PLAN, AS AMENDED FROM TIME TO TIME.


(V)            “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE NYSE AND ANY
QUALIFYING ENTITY) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE NYSE
IF, EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE UNBROKEN
CHAIN OWNS STOCK POSSESSING FIFTY PERCENT (50%) OR MORE OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH
CHAIN.


(W)           “SUPPLEMENTAL ACCOUNT” MEANS ONE OF THE ACCOUNTS TO WHICH A
PARTICIPANT’S SUPPLEMENTAL BENEFITS SHALL BE CREDITED.  WHEREVER USED IN THIS
PLAN, THE PLURAL SHALL BE DEEMED TO INCLUDE ALL OF THE SINGULARS.


(X)           “SUPPLEMENTAL BENEFIT” MEANS THE BOOK ENTRY CONTRIBUTIONS MADE TO
A PARTICIPANT’S SUPPLEMENTAL ACCOUNT(S) AND EARNINGS THEREON.  WHEREVER USED IN
THIS PLAN, THE PLURAL SHALL BE DEEMED TO INCLUDE ALL OF THE SINGULARS.


(Y)           “SUPPLEMENTAL PLAN YEAR” MEANS THE PERIOD DESIGNATED AS A “PLAN
YEAR” UNDER THE SAVINGS PLAN.


(Z)           “TERMINATION OF EMPLOYMENT” MEANS TERMINATION OF EMPLOYMENT AS AN
EMPLOYEE OF ALL OF THE EMPLOYERS, SUBSIDIARIES, AND ALL QUALIFYING ENTITIES FOR
ANY REASON WHATSOEVER, INCLUDING BUT NOT LIMITED TO DEATH,

 

-3-

--------------------------------------------------------------------------------


 


DISABILITY, RETIREMENT, RESIGNATION OR INVOLUNTARY TERMINATION.  NOTWITHSTANDING
THE FOREGOING, A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO OCCUR IF AN
EMPLOYEE TRANSFERS TO, OR OTHERWISE IMMEDIATELY COMMENCES EMPLOYMENT WITH, A
QUALIFYING ENTITY OR A SUBSIDIARY UNTIL SUCH EMPLOYEE INCURS A TERMINATION OF
EMPLOYMENT WITH ALL EMPLOYERS, SUBSIDIARIES (INCLUDING, AS PROVIDED IN THE NEXT
SENTENCE, ANY FORMER SUBSIDIARIES) AND ALL QUALIFYING ENTITIES.  IF A SUBSIDIARY
OF THE NYSE CEASES TO BE A SUBSIDIARY OF THE NYSE, AN EMPLOYEE OF SUCH ENTITY
WILL NOT BE DEEMED TO INCUR A TERMINATION OF EMPLOYMENT SOLELY AS A RESULT OF
SUCH CHANGE IN STATUS UNLESS AND UNTIL THE COMMITTEE DETERMINES, IN ITS SOLE
DISCRETION, THAT SUCH EMPLOYEE HAS INCURRED A TERMINATION OF EMPLOYMENT AND WHEN
SUCH TERMINATION OF EMPLOYMENT IS DEEMED TO HAVE OCCURRED.

To the extent not inconsistent with the foregoing definitions and the terms
hereof, any defined terms used in this Plan shall have the same meaning as in
the Savings Plan.

2.             Participation.

 


(A)           EACH EMPLOYEE WHO IS A PARTICIPANT OR AN ELIGIBLE EMPLOYEE ON
AUGUST 1, 1997 MAY ELECT PRIOR TO THE END OF THE THIRTY (30) DAY PERIOD
COMMENCING ON AUGUST 1, 1997, ON FORMS PRESCRIBED BY THE COMMITTEE, TO BECOME AN
ACTIVE PARTICIPANT IN PLAN A, PLAN B OR PLAN C FOR THE REMAINDER OF SUCH
SUPPLEMENTAL PLAN YEAR WITH RESPECT TO FUTURE SALARY.  ANY ELECTIONS MADE
PURSUANT TO THE PLAN BY A PARTICIPANT WHICH WAS EFFECTIVE PRIOR TO AUGUST 1,
1997 TO REDUCE THE PARTICIPANT’S SALARY SHALL BE TERMINATED AND VOID EFFECTIVE
AS OF THE EARLIER OF (I) THE EFFECTIVE DATE OF A NEW ELECTION MADE ON OR AFTER
AUGUST 1, 1997 OR (II) SEPTEMBER 1, 1997.


(B)           FOR THE SUPPLEMENTAL PLAN YEAR COMMENCING JANUARY 1, 1998 AND EACH
SUPPLEMENTAL PLAN YEAR THEREAFTER, AN ELIGIBLE EMPLOYEE MAY ELECT PRIOR TO THE
BEGINNING OF EACH SUPPLEMENTAL PLAN YEAR (DURING SUCH PERIOD AS THE COMMITTEE
MAY PRESCRIBE, IN ITS SOLE DISCRETION) ON FORMS PRESCRIBED BY THE COMMITTEE, TO
BECOME AN ACTIVE PARTICIPANT IN PLAN A, PLAN B OR PLAN C FOR SUCH SUPPLEMENTAL
PLAN YEAR.  IF, AFTER AUGUST 1, 1997, ANY EMPLOYEE BECOMES AN ELIGIBLE EMPLOYEE
DURING A SUPPLEMENTAL PLAN YEAR, HE MAY ELECT TO BECOME AN ACTIVE PARTICIPANT
PRIOR TO THE END OF THE THIRTY (30) DAY PERIOD FOLLOWING THE DATE HE BECOMES AN
ELIGIBLE EMPLOYEE BY COMPLETING A SALARY REDUCTION AGREEMENT WITH RESPECT TO
FUTURE SALARY.  NOTWITHSTANDING THE FOREGOING, AN ELIGIBLE EMPLOYEE WHO IS ON
DISABILITY LEAVE FROM AN EMPLOYER AND IS RECEIVING LONG-TERM DISABILITY BENEFITS
FROM A PLAN SPONSORED BY THE EMPLOYER, MAY ELECT TO BECOME AN ACTIVE PARTICIPANT
PRIOR TO THE END OF THE THIRTY (30) DAY PERIOD FOLLOWING THE DATE HIS DISABILITY
LEAVE ENDS, PROVIDED HE IS AN ELIGIBLE EMPLOYEE WHEN HIS DISABILITY LEAVE ENDS. 
THE PARTICIPANT’S ENROLLMENT APPLICATION SHALL EVIDENCE THE PARTICIPANT’S
AGREEMENT TO THE TERMS OF THE PLAN AND INCLUDE EITHER ONE OR TWO SALARY
REDUCTION AGREEMENTS.  ONE SALARY REDUCTION AGREEMENT (THE “415 AGREEMENT”) MAY
AUTHORIZE THE EMPLOYER TO REDUCE THE PARTICIPANT’S RECOGNIZABLE SALARY PER PAY
PERIOD AFTER THE CODE SECTION 415(C)(1)(A) LIMIT HAS BEEN REACHED IN A
SUPPLEMENTAL PLAN YEAR WITH RESPECT TO THE SAVINGS PLAN BY A PERCENTAGE OF THE
PARTICIPANT’S RECOGNIZABLE SALARY PER PAY PERIOD, IN WHOLE PERCENTAGES, UP TO
SIXTEEN PERCENT (16%).  THE OTHER SALARY REDUCTION AGREEMENT (THE “401(A)(17)
AGREEMENT”) MAY AUTHORIZE THE EMPLOYER TO REDUCE THE PARTICIPANT’S EXCESS SALARY
PER PAY PERIOD AFTER THE RECOGNIZABLE SALARY LIMIT HAS BEEN REACHED IN A
SUPPLEMENTAL PLAN YEAR, BY A PERCENTAGE OF THE PARTICIPANT’S EXCESS SALARY PER
PAY PERIOD, IN WHOLE PERCENTAGES.

 

-4-

--------------------------------------------------------------------------------


 


(C)           A PARTICIPANT MAY TERMINATE HIS ELECTION WITH REGARD TO HIS FUTURE
SALARY AS OF THE BEGINNING OF THE NEXT PAY PERIOD IN ACCORDANCE WITH THE
PROCEDURES ESTABLISHED BY THE COMMITTEE.  IN THE EVENT A PARTICIPANT TERMINATES
EITHER HIS 415 AGREEMENT OR 401(A)(17) AGREEMENT PURSUANT TO THIS SECTION 2( C),
THE OTHER SALARY REDUCTION AGREEMENT SHALL BE DEEMED TERMINATED AND THE
PARTICIPANT SHALL NOT AGAIN BE PERMITTED TO BE AN ACTIVE PARTICIPANT FOR
PURPOSES OF PLAN A, PLAN B OR PLAN C, UNTIL THE LATER OF (I) THE FIRST DAY OF
THE FIRST PAY PERIOD FOLLOWING THE SIX (6) MONTH PERIOD COMMENCING ON THE
EFFECTIVE DATE OF THE PARTICIPANT’S ELECTION TO TERMINATE HIS 415 AGREEMENT OR
401(A)(17) AGREEMENT, OR (II) THE FIRST DAY OF THE FIRST PAY PERIOD IN THE
SUPPLEMENTAL PLAN YEAR NEXT COMMENCING AFTER THE EFFECTIVE DATE OF THE
PARTICIPANT’S ELECTION TO TERMINATE HIS 415 AGREEMENT OR 401(A)(17) AGREEMENT,
PROVIDED THE PARTICIPANT IS STILL AN ELIGIBLE EMPLOYEE.  EXCEPT AS SET FORTH
ABOVE, NO CHANGES IN SALARY REDUCTION AGREEMENTS MAY BE MADE IN ANY SUPPLEMENTAL
PLAN YEAR TO WHICH SUCH SALARY REDUCTION AGREEMENTS RELATE.


(D)           NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, NO EMPLOYEE
WHO HAS WAIVED PARTICIPATION IN THE PLAN UNDER ANY INDIVIDUAL COMPENSATION,
RETIREMENT OR OTHER AGREEMENT, SHALL BE ELIGIBLE TO BECOME A PARTICIPANT
HEREUNDER.  THE EMPLOYER SHALL BE ENTITLED TO REDUCE THE REDUCTION PERCENTAGE
ELECTED BY A PARTICIPANT IN HIS 415 AGREEMENT OR 401(A)(17) AGREEMENT TO THE
EXTENT NECESSARY TO WITHHOLD ON THE PARTICIPANT’S SALARY FOR TAX PURPOSES,
INCLUDING, WITHOUT LIMITATION, FEDERAL, STATE, AND LOCAL TAXATION, TO MAKE
EMPLOYEE CONTRIBUTIONS TO ANY EMPLOYEE BENEFIT PLAN MAINTAINED BY THE EMPLOYER
ON BEHALF OF THE PARTICIPANT, TO COMPLY WITH ANY ORDER ISSUED BY A COURT OR
OTHER ADMINISTRATIVE ENTITY WITH COMPETENT JURISDICTION AND AUTHORITY, OR TO
MAKE EMPLOYEE CONTRIBUTIONS TO ANY OTHER PAYROLL DEDUCTION PROGRAM.


(E)           A PARTICIPANT SHALL CEASE TO BE AN ACTIVE PARTICIPANT WITH REGARD
TO A SUPPLEMENTAL PLAN YEAR OF A PLAN IF HE IS NOT OR CEASES TO BE AN ELIGIBLE
EMPLOYEE WITH REGARD TO SAID PLAN.  A PARTICIPANT’S CLASSIFICATION AS AN
ELIGIBLE EMPLOYEE SHALL BE MADE ANEW FOR EACH SUPPLEMENTAL PLAN YEAR AND NEW
SALARY REDUCTION AGREEMENTS MUST BE MADE FOR EACH SUPPLEMENTAL PLAN YEAR.

3.             Contributions and Amount of Supplemental Benefits.

 


(A)           (A)          THE EMPLOYER SHALL MAKE A BOOK ENTRY CONTRIBUTION TO
THE SUPPLEMENTAL ACCOUNT IN PLAN A OF EACH ACTIVE PARTICIPANT IN PLAN A AS OF
THE LAST DAY OF EACH PAY PERIOD IN AN AMOUNT EQUAL TO A PERCENTAGE OF THE
PARTICIPANT’S RECOGNIZABLE SALARY PER PAY PERIOD AFTER THE CODE SECTION
415(C)(1)(A) LIMIT HAS BEEN REACHED IN A SUPPLEMENTAL PLAN YEAR EQUAL TO THE
LESSER OF (I) THE PERCENTAGE OF RECOGNIZABLE SALARY PER PAY PERIOD DESIGNATED BY
SUCH PARTICIPANT IN HIS 415 AGREEMENT AND (II) THE PERCENTAGE OF RECOGNIZABLE
SALARY PER PAY PERIOD EQUAL TO THE AVERAGE PERCENTAGE OF THE PORTION OF
RECOGNIZABLE SALARY DURING THE SUPPLEMENTAL PLAN YEAR EARNED PRIOR TO REACHING
THE CODE SECTION 415(C)(1)(A) LIMIT THAT THE PARTICIPANT CONTRIBUTED ON A
PRE-TAX OR AFTER-TAX BASIS TO THE SAVINGS PLAN DURING SAID SUPPLEMENTAL PLAN
YEAR.  FOR PURPOSES OF PLAN A, AN ELIGIBLE EMPLOYEE’S 415 AGREEMENT WILL NOT BE
OPERATIVE UNTIL THE ELIGIBLE EMPLOYEE HAS REACHED THE CODE SECTION 415(C)(1)(A)
LIMIT IN THE SAVINGS PLAN IN A SUPPLEMENTAL PLAN YEAR.

(B)           THE EMPLOYER SHALL MAKE A BOOK ENTRY CONTRIBUTION TO THE
SUPPLEMENTAL ACCOUNT IN PLAN B OF EACH ACTIVE PARTICIPANT IN PLAN B AS OF THE
LAST DAY OF EACH PAY PERIOD IN AN AMOUNT EQUAL TO A PERCENTAGE OF THE
PARTICIPANT’S

 

-5-

--------------------------------------------------------------------------------


 

EXCESS SALARY PER PAY PERIOD, WHICH PERCENTAGE SHALL BE THE LESSER OF:  (I) THE
AVERAGE PERCENTAGE OF RECOGNIZABLE SALARY CONTRIBUTED DURING THE SUPPLEMENTAL
PLAN YEAR TO THE SAVINGS PLAN EITHER ON A PRE-TAX OR AFTER-TAX BASIS; OR (II)
THE PERCENTAGE OF EXCESS SALARY THE PARTICIPANT HAS ELECTED TO DEFER HEREUNDER
PURSUANT TO HIS APPLICABLE SALARY REDUCTION AGREEMENT.  FOR PURPOSES OF PLAN B,
AN ELIGIBLE EMPLOYEE’S 401(A)(17) AGREEMENT WILL NOT BE OPERATIVE UNTIL THE
ELIGIBLE EMPLOYEE HAS REACHED THE RECOGNIZABLE SALARY LIMIT IN A SUPPLEMENTAL
PLAN YEAR.

(C)           THE EMPLOYER SHALL MAKE A BOOK ENTRY CONTRIBUTION TO THE
SUPPLEMENTAL ACCOUNT IN PLAN C OF EACH ACTIVE PARTICIPANT IN PLAN C AS OF THE
LAST DAY OF EACH PAY PERIOD IN AN AMOUNT EQUAL TO (I) THE SUM OF THE AMOUNTS
DEFERRED UNDER THE 415 AGREEMENT FOR SUCH PAY PERIOD AND THE AMOUNTS DEFERRED
UNDER THE 401(A)(17) AGREEMENT FOR SUCH PAY PERIOD LESS (II) THE AMOUNTS
ALLOCATED TO PLAN A AND PLAN B PURSUANT TO SECTION 3(A)(A) AND 3(A)(B)
RESPECTIVELY, FOR SUCH PAY PERIOD.


(B)           THE PARTICIPANT’S SALARY SHALL BE REDUCED EACH PAY PERIOD BY THE
AMOUNT SPECIFIED IN SUCH SALARY REDUCTION AGREEMENTS ON A PRE-TAX BASIS.  ALL
SALARY REDUCTION CONTRIBUTIONS MADE TO THE PLAN ON BEHALF OF A PARTICIPANT SHALL
BE BASED ON THE PARTICIPANT’S SALARY REDUCTION AGREEMENTS DESCRIBED IN SECTION
2(A) ABOVE.


(C)           AS OF THE LAST DAY OF EACH PAY PERIOD, THE EMPLOYER SHALL MAKE A
BOOK ENTRY CONTRIBUTION TO THE SUPPLEMENTAL ACCOUNTS OF EACH ACTIVE PARTICIPANT
IN PLAN A, PLAN B, AND PLAN C, FOR WHOM A BOOK ENTRY CONTRIBUTION HAS BEEN MADE
HEREUNDER PURSUANT TO SECTION 3(A) ABOVE, IN AN AMOUNT EQUAL TO THE SAME
MATCHING PERCENTAGE AS THE EXCHANGE MATCHING CONTRIBUTIONS UNDER THE SAVINGS
PLAN FOR THE RELEVANT PAY PERIOD (THE “MATCH”), UP TO THE SAME PERCENTAGE LIMIT
ON SALARY AS PROVIDED UNDER THE SAVINGS PLAN (THE “MATCH PERCENTAGE LIMIT”),
WHETHER OR NOT THE PARTICIPANT PARTICIPATES IN THE SAVINGS PLAN.  TO THE EXTENT
THE MATCH PERCENTAGE LIMIT IS NOT EXCEEDED, THE MATCH, TO THE EXTENT AVAILABLE,
SHALL BE MADE TO THE ACTIVE PARTICIPANT’S SUPPLEMENTAL ACCOUNTS IN THE FOLLOWING
ORDER OF PRIORITY:  PLAN A; PLAN B AND THEN PLAN C; PROVIDED, THAT, IF A
PARTICIPANT IS ONLY AN ACTIVE PARTICIPANT IN PLAN C, THE MATCH TO THE EXTENT
AVAILABLE SHALL BE MADE TO PLAN C.  IN THE EVENT A PARTICIPANT TERMINATES HIS
SALARY REDUCTION AGREEMENT OR IS SUSPENDED FROM BEING AN ACTIVE PARTICIPANT IN
THE PLAN PURSUANT TO SECTION 6 HEREIN, THE EMPLOYER SHALL DISCONTINUE MAKING
BOOK ENTRY CONTRIBUTIONS OF THE MATCH UNTIL SALARY REDUCTIONS PURSUANT TO A
SALARY REDUCTION AGREEMENT RESUME.


(D)           A PARTICIPANT’S SUPPLEMENTAL BENEFITS SHALL BE FULLY VESTED AT ALL
TIMES AND SHALL CONSIST OF THE BALANCE IN HIS SUPPLEMENTAL ACCOUNTS, INCLUDING
EARNINGS THEREON.  EARNINGS SHALL BE CREDITED TO A PARTICIPANT’S SUPPLEMENTAL
ACCOUNTS AS PROVIDED IN SECTION 4 BELOW.


(E)           EFFECTIVE AS OF AUGUST 1, 1997, THE SUPPLEMENTAL ACCOUNT OF EACH
PARTICIPANT THAT IS ATTRIBUTABLE TO A BOOK ENTRY CONTRIBUTION MADE BEFORE AUGUST
1, 1997 SHALL BE ENTERED AS A BOOK ENTRY CONTRIBUTION TO PLAN B.


(F)            NOTWITHSTANDING ANYTHING HEREIN, IF A PARTICIPANT RECEIVES A
HARDSHIP WITHDRAWAL UNDER THE SAVINGS PLAN FOR CODA CONTRIBUTIONS OR A HARDSHIP
WITHDRAWAL HEREUNDER, ALL SALARY REDUCTIONS HEREUNDER SHALL CEASE FOR THE
SUSPENSION PERIOD REQUIRED UNDER THE TERMS OF THE SAVINGS PLAN OR HEREUNDER, AS
THE CASE MAY BE.  IMMEDIATELY FOLLOWING SUCH SUSPENSION PERIOD, SALARY
REDUCTIONS HEREUNDER (AND CORRESPONDING BOOK ENTRY CONTRIBUTIONS) SHALL RESUME
ONLY IF THE PARTICIPANT IS THEN AN ELIGIBLE EMPLOYEE AND HAS ENTERED INTO A NEW
SALARY REDUCTION AGREEMENT.

 

-6-

--------------------------------------------------------------------------------


 

4.             Measurement of Earnings.

 


(A)           EFFECTIVE AS OF AUGUST 1, 1997, THE COMMITTEE MAY DESIGNATE
ALTERNATIVES FOR THE MEASURING OF EARNINGS ON A PARTICIPANT’S SUPPLEMENTAL
ACCOUNTS FROM TIME TO TIME.  THE COMMITTEE MAY DESIGNATE ADDITIONAL MEASURING
ALTERNATIVES, WITHDRAW MEASURING ALTERNATIVES, OR CHANGE THE DESIGNATION OF
MEASURING ALTERNATIVES AS OF THE BEGINNING OF ANY CALENDAR MONTH, OR AT SUCH
OTHER TIMES AS IT MAY DETERMINE, IN ITS SOLE DISCRETION.  ONE ALTERNATIVE SHALL
BE BASED ON A MONEY MARKET TYPE FUND WHICH ALTERNATIVE SHALL BE THE DEFAULT
ALTERNATIVE IF A PARTICIPANT FAILS TO TIMELY ELECT ANOTHER ALTERNATIVE.  THE
COMMITTEE SHALL CREDIT THE BALANCE IN THE PARTICIPANT’S SUPPLEMENTAL ACCOUNTS AS
OF THE LAST BUSINESS DAY OF EACH CALENDAR MONTH, OR SUCH OTHER DATES AS ARE
SELECTED BY THE COMMITTEE IN ITS SOLE DISCRETION, WITH EARNINGS (INCLUDING GAINS
OR LOSSES, WHETHER OR NOT REALIZED, IN THE VALUE OF THE MEASURING ALTERNATIVE)
FROM THE LAST BUSINESS DAY OF THE PRIOR CALENDAR MONTH, OR SUCH OTHER DATES AS
ARE DETERMINED BY THE COMMITTEE, AT A RATE EQUAL TO THE PERFORMANCE OF THE
MEASURING ALTERNATIVES SELECTED BY THE PARTICIPANT (IN ACCORDANCE WITH SECTION
4(B) BELOW) FOR THE CALENDAR MONTH (OR SUCH OTHER APPLICABLE PERIOD) TO WHICH
SUCH SELECTION RELATES.  THE CREDITING OF AN EARNINGS FACTOR SHALL OCCUR SO LONG
AS THERE IS A BALANCE IN THE PARTICIPANT’S SUPPLEMENTAL ACCOUNTS WITH RESPECT TO
SUPPLEMENTAL BENEFITS THAT ARE TO BE PAID ON THE LAST BUSINESS DAY OF A MONTH. 
EARNINGS SHALL BE CREDITED TO THE SUPPLEMENTAL ACCOUNTS FROM WHICH SUCH
SUPPLEMENTAL BENEFITS ARE TO BE PAID BEFORE DETERMINING THE AMOUNT TO BE PAID ON
SUCH DAY.


(B)           UPON THE LATER OF (I) ELECTING TO BECOME A PARTICIPANT IN THE PLAN
OR (II) AUGUST 1, 1997, A PARTICIPANT SHALL SELECT IN WRITING, ON A FORM
PRESCRIBED BY THE COMMITTEE, FROM AMONG THE MEASURING ALTERNATIVES AVAILABLE
UNDER THE PLAN, IF ANY, FOR THE MEASURING OF EARNINGS ON SUCH PARTICIPANT’S
SUPPLEMENTAL ACCOUNTS.  A PARTICIPANT MAY CHANGE THE SELECTION OF HIS MEASURING
ALTERNATIVES FOR THE MEASURING OF EARNINGS ON FUTURE AMOUNTS CREDITED TO HIS
SUPPLEMENTAL ACCOUNTS AS OF THE BEGINNING OF THE FOLLOWING CALENDAR MONTH (OR AT
SUCH OTHER TIMES AND IN SUCH MANNER AS PRESCRIBED BY THE COMMITTEE, IN ITS SOLE
DISCRETION), SUBJECT TO SUCH NOTICE AND OTHER ADMINISTRATIVE PROCEDURES AS
ESTABLISHED BY THE COMMITTEE.  A PARTICIPANT MAY TRANSFER FUNDS “INVESTED” FOR
MEASURING PURPOSES IN ACCORDANCE WITH THE PARTICIPANT’S ELECTED MEASURING
ALTERNATIVES TO DIFFERING MEASURING ALTERNATIVES AS OF THE BEGINNING OF THE
FOLLOWING CALENDAR MONTH (OR AT SUCH OTHER TIMES AS PRESCRIBED BY THE COMMITTEE,
IN ITS SOLE DISCRETION), SUBJECT TO SUCH NOTICE AND OTHER ADMINISTRATIVE
PROCEDURES AS ESTABLISHED BY THE COMMITTEE.  ALLOCATION OF FUNDS AMONG PLAN A,
PLAN B AND PLAN C TO THE PARTICIPANT’S SELECTED MEASURING ALTERNATIVES SHALL BE
MADE PRO-RATA IN ACCORDANCE WITH THE RULES ESTABLISHED BY THE COMMITTEE.


(C)           THE COMMITTEE MAY, IN ITS SOLE DISCRETION, ESTABLISH RULES AND
PROCEDURES FOR THE CREDITING OF EARNINGS FACTORS AND THE ELECTION OF MEASURING
ALTERNATIVES PURSUANT TO THIS SECTION 4.


(D)           PRIOR TO AUGUST L, 1997, EARNINGS SHALL BE CREDITED TO EACH
PARTICIPANT’S SUPPLEMENTAL ACCOUNTS AS OF THE LAST BUSINESS DAY OF EACH MONTH,
AT A RATE EQUAL TO THE RATE OF INTEREST EARNED BY THE NYSE ON ITS WORKING
CAPITAL FUND DURING SUCH MONTH.  SUCH INTEREST SHALL BE CREDITED ON THE
SUPPLEMENTAL BENEFITS IN SUCH SUPPLEMENTAL ACCOUNT AS OF

 

-7-

--------------------------------------------------------------------------------


 


THE CLOSE OF THE LAST BUSINESS DAY OF THE PRECEDING MONTH.  NOTWITHSTANDING THE
FOREGOING, NO EARNINGS SHALL BE CREDITED TO ANY PARTICIPANT’S SUPPLEMENTAL
ACCOUNTS WITH RESPECT TO ANY MONTH UNLESS SUPPLEMENTAL BENEFITS REMAIN CREDITED
TO SUCH SUPPLEMENTAL ACCOUNTS ON THE LAST BUSINESS DAY OF SUCH MONTH.  WITH
RESPECT TO SUPPLEMENTAL BENEFITS THAT ARE TO BE PAID ON THE LAST BUSINESS DAY OF
A MONTH, EARNINGS SHALL BE CREDITED TO THE SUPPLEMENTAL ACCOUNTS FROM WHICH SUCH
SUPPLEMENTAL BENEFITS ARE TO BE PAID BEFORE DETERMINING THE AMOUNT TO BE PAID ON
SUCH DAY.

5.             Payment of Supplemental Benefits.

 


(A)           UPON A PARTICIPANT’S INITIAL ELECTION TO BECOME AN ACTIVE
PARTICIPANT HEREUNDER, HE MAY MAKE ELECTIONS TO RECEIVE HIS SUPPLEMENTAL
BENEFITS FROM EACH OR ALL OF PLAN A, PLAN B OR PLAN C IN THE STANDARD LUMP SUM
DISTRIBUTION FORM OR IN APPROXIMATELY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD AS
ELECTED BY THE PARTICIPANT BUT NOT IN EXCESS OF TEN (10) YEARS, TO COMMENCE AS
SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING (I) HIS TERMINATION OF EMPLOYMENT
(OTHER THAN BY REASON OF DEATH) OR (II) THE JANUARY 1 NEXT FOLLOWING HIS
TERMINATION OF EMPLOYMENT, AS ELECTED BY THE PARTICIPANT AT THE TIME OF SUCH
INITIAL ELECTION.  NOTWITHSTANDING THE FOREGOING, THE FORM AND TIMING OF PAYMENT
OF SUPPLEMENTAL BENEFITS FROM PLAN A AND PLAN B MUST BE IDENTICAL.  THE
SUPPLEMENTAL ACCOUNTS OF A PARTICIPANT WHO ELECTS TO RECEIVE ANNUAL INSTALLMENT
PAYMENTS SHALL CONTINUE TO BE CREDITED WITH EARNINGS UNTIL THE FINAL INSTALLMENT
IS PAID.  IF A PARTICIPANT DOES NOT MAKE AN INSTALLMENT ELECTION OR AN ELECTION
WITH RESPECT TO THE TIMING OF PAYMENT(S), SUPPLEMENTAL BENEFITS SHALL BE PAID TO
HIM IN A SINGLE LUMP SUM AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING HIS
TERMINATION OF EMPLOYMENT (OTHER THAN BY REASON OF THE PARTICIPANT’S DEATH). 
ALLOCATION OF WITHDRAWALS AMONG THE PLAN A, PLAN B AND PLAN C SHALL BE MADE IN
ACCORDANCE WITH THE RULES ESTABLISHED BY THE COMMITTEE.


(B)           NOTWITHSTANDING SECTION 5(A), A PARTICIPANT MAY MAKE AN ELECTION
OR CHANGE HIS EXISTING ELECTION, ON A FORM PRESCRIBED BY AND FILED WITH THE
COMMITTEE, AT ANY TIME AT LEAST ONE (L) YEAR PRIOR TO HIS TERMINATION OF
EMPLOYMENT, TO RECEIVE HIS SUPPLEMENTAL BENEFITS IN A LUMP SUM OR IN
APPROXIMATELY EQUAL ANNUAL INSTALLMENTS, OVER A PERIOD AS ELECTED BY THE
PARTICIPANT BUT NOT IN EXCESS OF TEN (10) YEARS, AND COMMENCING AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING (I) HIS TERMINATION OF EMPLOYMENT (OTHER
THAN BY REASON OF DEATH) OR (II) THE JANUARY 1 NEXT FOLLOWING HIS TERMINATION OF
EMPLOYMENT AS THE PARTICIPANT ELECTS.  A PARTICIPANT MAY CHANGE HIS ELECTION
REGARDING THE TIMING AND FORM OF THE PAYMENT OF HIS SUPPLEMENTAL BENEFITS OR
REVOKE ANY PREVIOUS ELECTION, BY FILING THE PRESCRIBED FORM(S) WITH THE
COMMITTEE, AT LEAST ONE (1) YEAR PRIOR TO THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT.  NOTWITHSTANDING THE FOREGOING, EACH EMPLOYEE WHO IS (I) A
PARTICIPANT ON AUGUST 1, 1997 OR (II) ELECTS TO BECOME AN ACTIVE PARTICIPANT IN
THE PLAN AFTER AUGUST 1, 1997, SHALL BE ENTITLED TO MAKE AN INITIAL ELECTION
REGARDING THE TIMING AND FORM OF PAYMENT OF HIS SUPPLEMENTAL BENEFITS, PROVIDED
THAT SUCH ELECTION IS MADE AND FILED WITH THE COMMITTEE PRIOR TO THE END OF THE
THIRTY (30) DAY PERIOD COMMENCING ON THE LATER OF AUGUST 1, 1997 OR THE DATE THE
EMPLOYEE FIRST BECOMES A PARTICIPANT.


(C)           IF A PARTICIPANT DIES PRIOR TO RECEIVING HIS TOTAL SUPPLEMENTAL
BENEFITS, THE UNPAID PORTION OF SUCH SUPPLEMENTAL BENEFITS SHALL BE PAID TO THE
PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM, AS SOON AS ADMINISTRATIVELY
FEASIBLE FOLLOWING THE PARTICIPANT’S DEATH, PROVIDED, HOWEVER, SUBJECT TO
SECTION 5(D) BELOW, THAT THE PARTICIPANT SHALL HAVE THE RIGHT, IN A WRITING
FILED WITH THE COMMITTEE, TO MAKE ELECTIONS, PRIOR TO HIS TERMINATION OF
EMPLOYMENT, TO HAVE HIS

 

-8-

--------------------------------------------------------------------------------


 


SUPPLEMENTAL BENEFITS PAYABLE OR REMAINING PAYABLE AT HIS DEATH TO BE PAID TO
HIS SPOUSE (I) IN APPROXIMATELY EQUAL ANNUAL INSTALLMENTS, OVER A PERIOD AS
ELECTED BY THE PARTICIPANT BUT NOT IN EXCESS OF THE LESSER OF TEN (10) YEARS OR
THE REMAINING INSTALLMENTS IF THE PARTICIPANT IS ALREADY RECEIVING INSTALLMENTS,
AND (II) TO COMMENCE AS SOON AS ADMINISTRATIVELY FEASIBLE FOLLOWING (I) HIS
DEATH OR (II) THE JANUARY 1 NEXT FOLLOWING HIS DEATH, AS ELECTED BY THE
PARTICIPANT.  SUCH ELECTIONS (OR ANY ELECTION TO REVOKE OR CHANGE A PRIOR
ELECTION) MUST BE MADE AND FILED WITH THE COMMITTEE AT LEAST ONE YEAR PRIOR TO
THE EARLIER OF THE PARTICIPANT’S DEATH OR TERMINATION OF EMPLOYMENT, PROVIDED,
HOWEVER, THAT THE INITIAL ELECTION OF AN EMPLOYEE WHO IS A PARTICIPANT ON AUGUST
1, 1997 OR EACH ELIGIBLE EMPLOYEE WHO SHALL BECOME AN ACTIVE PARTICIPANT
THEREAFTER, SHALL BE BINDING IF FILED WITH THE COMMITTEE PRIOR TO THE END OF THE
THIRTY (30) DAY PERIOD COMMENCING ON THE LATER OF AUGUST 1, 1997 OR THE DATE THE
EMPLOYEE FIRST BECOMES A PARTICIPANT.


(D)           NOTWITHSTANDING ANY PROVISION OF THE PLAN TO BE CONTRARY, ANY
DISTRIBUTION FROM THE PLAN TO A TRUST OR ESTATE WHICH IS THE BENEFICIARY OF A
PARTICIPANT SHALL BE MADE IN A LUMP SUM REGARDLESS OF THE PARTICIPANT’S
ELECTION.

6.             Hardship Withdrawals.

 


(A)           THE HUMAN RESOURCES POLICY AND COMPENSATION COMMITTEE OF THE
BOARD, IN ITS SOLE DISCRETION, MAY APPROVE A DISTRIBUTION TO A PARTICIPANT PRIOR
TO HIS TERMINATION OF EMPLOYMENT DUE TO THE PARTICIPANT’S HARDSHIP, UPON THE
PARTICIPANT’S REQUEST.  SUCH A DISTRIBUTION SHALL BE MADE FIRST FROM PLAN C, AND
TO THE EXTENT THE FUNDS HELD UNDER PLAN C ARE INSUFFICIENT, FROM PLAN B, AND TO
THE EXTENT THE FUNDS HELD UNDER PLAN B ARE INSUFFICIENT, FROM PLAN A.  THE
EMPLOYER SHALL MAKE BOOK ENTRIES TO THE PARTICIPANT’S SUPPLEMENTAL ACCOUNTS IN
PLAN C, PLAN B AND/OR PLAN A TO REDUCE SUCH PARTICIPANT’S SUPPLEMENTAL
ACCOUNTS.  FOR THE PURPOSES OF THIS SECTION 6, A PARTICIPANT SHALL EXPERIENCE A
“HARDSHIP” IF, AND ONLY IF, SUCH PARTICIPANT EXPERIENCES AN IMMEDIATE AND HEAVY
FINANCIAL NEED (AS DEFINED IN (B) BELOW) AND THE WITHDRAWAL IS NECESSARY TO
SATISFY THE FINANCIAL NEED OF THE PARTICIPANT (AS DEFINED IN (C) BELOW).  THE
SUPPLEMENTAL ACCOUNTS OF A PARTICIPANT WHO TAKES A WITHDRAWAL PURSUANT TO THIS
SECTION 6 SHALL NOT BE CREDITED WITH BOOK ENTRY CONTRIBUTIONS HEREUNDER AND NO
REDUCTION SHALL BE MADE FROM THE PARTICIPANT’S SALARY FOR A SUSPENSION PERIOD
WHICH SHALL COMMENCE WITH RESPECT TO THE PAY PERIOD WHICH FOLLOWS THE PAY PERIOD
WHICH INCLUDES THE DATE OF SUCH WITHDRAWAL, AND SHALL CONTINUE FOR A TOTAL OF
TWENTY-SEVEN (27) PAY PERIODS, IN THE CASE OF BIWEEKLY PAID PARTICIPANTS, AND
THIRTEEN (13) PAY PERIODS, IN THE CASE OF MONTHLY PAID PARTICIPANTS.  SALARY
REDUCTIONS (AND CORRESPONDING BOOK ENTRY CONTRIBUTIONS) UNDER THE PLAN WITH
RESPECT TO THE PARTICIPANT SHALL RECOMMENCE AS OF THE FIRST PAY PERIOD WHICH
COMMENCES FOLLOWING THE EXPIRATION OF THE SUSPENSION PERIOD, PROVIDED THE
PARTICIPANT IS THEN AN ELIGIBLE EMPLOYEE AND HAS ENTERED INTO A NEW SALARY
REDUCTION AGREEMENT.


(B)           A PARTICIPANT WILL BE DEEMED TO EXPERIENCE A HARDSHIP IF, AND ONLY
IF, HE NEEDS THE WITHDRAWAL FOR ONE OF THE FOLLOWING REASONS:

(I)            TO PAY FOR EXPENSES FOR MEDICAL CARE DESCRIBED IN CODE SECTION
213(D) PREVIOUSLY INCURRED BY THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR ANY
DEPENDENTS OF THE PARTICIPANT, OR NECESSARY FOR THESE PERSONS TO OBTAIN MEDICAL
CARE DESCRIBED IN CODE SECTION 213(D);

 

-9-

--------------------------------------------------------------------------------


 

(II)           TO PAY COSTS DIRECTLY RELATED TO THE PURCHASE OF A PRINCIPAL
RESIDENCE FOR THE PARTICIPANT (EXCLUDING MORTGAGE PAYMENTS);

(III)          TO PAY TUITION AND RELATED EDUCATIONAL FEES FOR THE NEXT TWELVE
(12) MONTHS OF POST-SECONDARY EDUCATION FOR THE PARTICIPANT, OR THE
PARTICIPANT’S SPOUSE, CHILDREN OR DEPENDENTS;

(IV)          TO PAY AMOUNTS NECESSARY TO PREVENT THE EVICTION OF THE
PARTICIPANT FROM THE PARTICIPANT’S PRINCIPAL RESIDENCE OR FORECLOSURE ON THE
MORTGAGE OF THAT RESIDENCE.


(C)           A WITHDRAWAL WILL BE DEEMED NECESSARY TO SATISFY THE FINANCIAL
NEED OF A PARTICIPANT IF, AND ONLY IF:

(I)            THE WITHDRAWAL IS NOT IN EXCESS OF THE AMOUNT OF THE IMMEDIATE
AND HEAVY FINANCIAL NEED OF THE PARTICIPANT.  THE AMOUNT OF AN IMMEDIATE AND
HEAVY FINANCIAL NEED MAY INCLUDE ANY AMOUNTS NECESSARY TO PAY ANY FEDERAL, STATE
OR LOCAL INCOME TAXES OR PENALTIES REASONABLY ANTICIPATED TO RESULT FROM THE
DISTRIBUTION.

(II)           THE PARTICIPANT HAS OBTAINED ALL DISTRIBUTIONS, OTHER THAN
HARDSHIP DISTRIBUTIONS OF CODA CONTRIBUTIONS UNDER THE SAVINGS PLAN, CURRENTLY
AVAILABLE UNDER ALL PLANS MAINTAINED BY THE EMPLOYER.  NOTWITHSTANDING THE
FOREGOING, IF THE INTERNAL REVENUE SERVICE ISSUES A DETERMINATION LETTER
REGARDING THE QUALIFICATION UNDER THE SECTION 401(A) OF THE CODE FOR THE SAVINGS
PLAN (OR AN AMENDMENT TO THE SAVINGS PLAN) WHERE THE SAVINGS PLAN (OR AN
AMENDMENT THERETO) PROVIDES, OR HAS THE EFFECT, THAT A PARTICIPANT IN THE
SAVINGS PLAN MAY REQUEST HARDSHIP DISTRIBUTIONS OF CODA CONTRIBUTIONS PRIOR TO
MAKING A REQUEST FOR A WITHDRAWAL UNDER THIS PLAN ON ACCOUNT OF HARDSHIP, THEN A
WITHDRAWAL UNDER SECTION 6 WILL BE DEEMED NECESSARY TO SATISFY THE FINANCIAL
NEED OF A PARTICIPANT ONLY IF THE PARTICIPANT HAS OBTAINED ALL DISTRIBUTIONS,
INCLUDING HARDSHIP DISTRIBUTIONS OF CODA CONTRIBUTIONS UNDER THE SAVINGS PLAN,
CURRENTLY AVAILABLE UNDER ALL PLANS MAINTAINED BY THE EMPLOYER.

(III)          THE PARTICIPANT HAS PROVIDED DOCUMENTATION TO THE COMMITTEE THAT
HE HAS A REASONABLE FINANCIAL NEED FOR THE WITHDRAWAL.

7.             Claims Procedure.

 


(A)           THE COMMITTEE SHALL BE RESPONSIBLE FOR DETERMINING ALL CLAIMS FOR
BENEFITS UNDER THIS PLAN BY THE PARTICIPANTS OR THEIR BENEFICIARIES, IN ITS SOLE
DISCRETION, BASED ON THE PLAN DOCUMENTS.  WITHIN NINETY (90) DAYS AFTER
RECEIVING A CLAIM (OR WITHIN UP TO ONE HUNDRED EIGHTY (180) DAYS, IF THE
CLAIMANT IS NOTIFIED OF THE NEED FOR ADDITIONAL TIME, INCLUDING NOTIFICATION OF
THE REASON FOR THE DELAY), THE COMMITTEE SHALL NOTIFY THE PARTICIPANT OR
BENEFICIARY OF ITS DECISION IN WRITING, GIVING THE REASONS FOR ITS DECISION IF
ADVERSE TO THE CLAIMANT.  IF THE DECISION IS ADVERSE TO THE CLAIMANT, THE
COMMITTEE SHALL ADVISE HIM OF THE PLAN PROVISIONS INVOLVED, OF ANY ADDITIONAL
INFORMATION WHICH HE MUST PROVIDE TO PERFECT HIS CLAIM AND WHY, AND OF HIS RIGHT
TO REQUEST A REVIEW OF THE DECISION.

 

-10-

--------------------------------------------------------------------------------


 


(B)           A CLAIMANT MAY REQUEST A REVIEW OF AN ADVERSE DECISION BY WRITTEN
REQUEST TO THE COMMITTEE MADE WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE
DECISION.  THE CLAIMANT, OR HIS DULY AUTHORIZED REPRESENTATIVE, MAY REVIEW
PERTINENT DOCUMENTS AND SUBMIT WRITTEN ISSUES AND COMMENTS.


(C)           WITHIN SIXTY (60) DAYS AFTER RECEIVING A REQUEST FOR REVIEW (OR UP
TO ONE HUNDRED TWENTY (120) DAYS AFTER SUCH RECEIPT IF THE PARTICIPANT IS
NOTIFIED OF THE DELAY AND THE REASONS THEREFOR), THE COMMITTEE SHALL NOTIFY THE
CLAIMANT IN WRITING OF (I) ITS DECISION, (II) THE REASONS THEREFOR, AND (III)
THE PLAN PROVISIONS UPON WHICH IT IS BASED.


(D)           THE COMMITTEE MAY AT ANY TIME ALTER THE CLAIMS PROCEDURE SET FORTH
ABOVE, SO LONG AS THE REVISED CLAIMS PROCEDURE WITH REGARD TO PLAN B AND PLAN C
COMPLIES WITH THE ERISA, AND THE REGULATIONS ISSUED THEREUNDER.


(E)           THE COMMITTEE SHALL HAVE THE FULL POWER AND AUTHORITY TO
INTERPRET, CONSTRUE AND ADMINISTER THIS PLAN IN THEIR SOLE DISCRETION BASED ON
THE PROVISIONS OF THE PLAN DOCUMENTS AND TO DECIDE ANY QUESTIONS AND SETTLE ALL
CONTROVERSIES THAT MAY ARISE IN CONNECTION WITH THE PLAN.  THE COMMITTEE’S
INTERPRETATIONS AND CONSTRUCTION THEREOF, AND ACTIONS THEREUNDER, MADE IN THE
SOLE DISCRETION OF THE COMMITTEE, INCLUDING ANY VALUATION OF THE SUPPLEMENTAL
BENEFITS, ANY DETERMINATION UNDER THIS SECTION 7, OR THE AMOUNT OF THE PAYMENT
TO BE MADE HEREUNDER, SHALL BE BASED ON THE PLAN DOCUMENTS AND SHALL BE FINAL,
BINDING AND CONCLUSIVE ON ALL PERSONS FOR ALL PERSONS.  NO MEMBER OF THE
COMMITTEE SHALL BE LIABLE TO ANY PERSON FOR ANY ACTION TAKEN OR OMITTED IN
CONNECTION WITH THE INTERPRETATION AND ADMINISTRATION OF THIS PLAN.  TO THE
EXTENT THAT A FORM PRESCRIBED BY THE COMMITTEE TO BE USED IN THE OPERATION AND
ADMINISTRATION OF THE PLAN DOES NOT CONFLICT WITH THE TERMS AND PROVISIONS OF
THE PLAN DOCUMENT, SUCH FORM SHALL BE EVIDENCE OF (I) THE COMMITTEE’S
INTERPRETATION, CONSTRUCTION AND ADMINISTRATION OF THIS PLAN AND (II) DECISIONS
OR RULES MADE BY THE COMMITTEE PURSUANT TO THE AUTHORITY GRANTED TO THE
COMMITTEE UNDER THE PLAN.

8.             Construction of Plan.

 


(A)           THIS PLAN IS “UNFUNDED” AND SUPPLEMENTAL BENEFITS PAYABLE
HEREUNDER SHALL BE PAID BY THE EMPLOYER OUT OF ITS GENERAL ASSETS.  PARTICIPANTS
AND THEIR DESIGNATED BENEFICIARIES SHALL NOT HAVE ANY INTEREST IN ANY SPECIFIC
ASSET OF THE EMPLOYER AS A RESULT OF THIS PLAN.  NOTHING CONTAINED IN THIS PLAN
AND NO ACTION TAKEN PURSUANT TO THE PROVISIONS OF THIS PLAN SHALL CREATE OR BE
CONSTRUED TO CREATE A TRUST OF ANY KIND, OR A FIDUCIARY RELATIONSHIP AMONGST ANY
EMPLOYER, THE COMMITTEE, AND THE PARTICIPANTS, THEIR DESIGNATED BENEFICIARIES OR
ANY OTHER PERSON.  ANY FUNDS WHICH MAY BE INVESTED UNDER THE PROVISIONS OF THIS
PLAN SHALL CONTINUE FOR ALL PURPOSES TO BE PART OF THE GENERAL FUNDS OF THE
APPLICABLE EMPLOYER AND NO PERSON OTHER THAN THE APPLICABLE EMPLOYER SHALL BY
VIRTUE OF THE PROVISIONS OF THIS PLAN HAVE ANY INTEREST IN SUCH FUNDS.  TO THE
EXTENT THAT ANY PERSON ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM ANY EMPLOYER
UNDER THIS PLAN, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED
GENERAL CREDITOR OF THE EMPLOYER.  THE EMPLOYER MAY, IN ITS SOLE DISCRETION,
ESTABLISH A “RABBI TRUST” TO PAY SUPPLEMENTAL BENEFITS HEREUNDER.


(B)           EACH EMPLOYER SHALL BE LIABLE FOR THE OBLIGATIONS HEREUNDER ONLY
WITH RESPECT TO DEFERRALS, MATCH AND EARNINGS THEREON, ATTRIBUTABLE TO EACH
PARTICIPANT’S SALARY PAID BY SUCH EMPLOYER, AND NOT WITH RESPECT TO THE
DEFERRALS

 

-11-

--------------------------------------------------------------------------------


 


PAID BY ANY OTHER EMPLOYER.  ANY AMOUNTS PAID BY AN EMPLOYER FOR ANOTHER
EMPLOYER TO A PARTICIPANT SHALL BE DEEMED MERELY AN ACCOMMODATION AND
ADMINISTRATIVE CONVENIENCE AND NOT AN ACKNOWLEDGMENT IN ANY MANNER OF ANY
LIABILITY FOR THE OBLIGATIONS OF SUCH OTHER EMPLOYER.


(C)           ALL EXPENSES INCURRED IN ADMINISTERING THE PLAN SHALL BE PAID BY
THE EMPLOYER.

9.             Limitation of Rights.

 

Nothing contained herein shall be construed as conferring upon an Employee the
right to continue in the employ of any Employer as an executive or in any other
capacity or to interfere with the Employer’s right to discharge him at any time
for any reason whatsoever.

10.          Payment Not Salary.

 

Any Supplemental Benefits payable under this Plan shall not be deemed salary or
other compensation to the Employee for the purposes of computing benefits to
which he may be entitled under any pension plan or other arrangement of any
Employer for the benefit of its employees.

11.          Severability.

 

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision never existed.

12.          Withholding.

 

All payments under this Plan shall be subject to the withholding of such amounts
relating to federal, state or local taxes as each Employer may reasonably
determine it should withhold based on applicable law or regulations.

13.          Assignment.

 

This Plan shall be binding upon and inure to the benefit of the Employers, their
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives.  In the event that any Employer sells
or transfers all or substantially all of the assets of its business and the
acquiror of such assets assumes the obligations hereunder, the Employer shall be
released from any liability imposed herein and shall have no obligation to
provide any benefits payable hereunder.

14.          Non-Alienation of Benefits.

 

The benefits payable under this Plan shall not be subject to alienation,
transfer, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be recognized.

 

-12-

--------------------------------------------------------------------------------


 

15.          Governing Law.

 

To the extent legally required, the Code shall govern Plan A and the Code and
Parts 1 and 5 of Title I of ERISA shall govern Plan B and Plan C, and, if any
provision hereof is in violation of any applicable requirement of the Code or
ERISA, the NYSE reserves the right to retroactively amend the applicable Plan to
comply therewith.  To the extent not governed by the Code and Parts 1 and 5 of
Title I of ERISA, the Plans shall be governed by the laws of the State of New
York, without regard to conflict of law provisions.

16.          Amendment or Termination of Plan.

 

The Board (or a duly authorized committee thereof), or a person designated by
the Board may, in his or its sole and absolute discretion, amend this Plan or
any component plan thereof from time to time and at any time in such manner as
he or it deems appropriate or desirable, and the Board (or a duly authorized
committee thereof) or a person designated by the Board may, in its sole and
absolute discretion, terminate the Plan or any component plan thereof for any
reason or no reason from time to time and at any time in such manner as it deems
appropriate or desirable.  Each Employer may withdraw from this Plan at any
time, in which case it shall be deemed to maintain a separate plan for
Participants who are its employees identical to this Plan except that such
Employer shall be deemed to be the “NYSE” for all purposes.  No amendment,
termination or withdrawal shall reduce or terminate the then vested benefit of
any Participant or Beneficiary.  Upon an amendment, termination or withdrawal,
the Employer shall not be required to distribute a Participant’s accrued
Supplemental Benefits prior to the Participant’s Termination of Employment, but,
in the event of a termination of the Plan, may do so in a lump sum at the
discretion of the NYSE.

17.          Non-Exclusivity.

 

The adoption of the Plan by an Employer shall not be construed as creating any
limitations on the power of the Employer to adopt such other supplemental
retirement income arrangements as it deems desirable, and such arrangements may
be either generally applicable or limited in application.

18.          Non-Employment.

 

This Plan is not an agreement of employment and it shall not grant the employee
any rights of employment.

19.          Gender and Number.

 

Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.

 

-13-

--------------------------------------------------------------------------------


 

20.          Headings and Captions.

 

The headings and captions herein are provided for reference and convenience
only.  They shall not be considered part of the Plan and shall not be employed
in the construction of the Plan.

21.          Interpretation of the Plan;  Securities Requirements.

 

The Committee shall have the authority to adopt, alter or repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts as it shall from time to time deem advisable; to construe and interpret
the terms and provisions of the Plan; and to otherwise supervise the
administration of the Plan.  The Committee may impose such rules designed to
facilitate compliance with the securities laws.  To the extent required by
applicable law, this Plan is intended to comply with, and shall be subject to
the limitations of Rule 701 under the Securities Act of 1933 and/or the
exemption from registration set forth in Section 4(2) of the Securities Act of
1933.  The Committee shall have the authority to suspend the Plan and take any
action necessary, including revoking Participants’ Salary Reduction Agreements,
prospectively and/or retroactively, to ensure that the Plan complies with
Federal and state securities laws, including to the extent applicable, the
limitations of Section 4(2) and Rule 701 under the Securities Act of 1933 and/or
Section 4(2) of the Securities Act of 1933.

22.          Entire Agreement

 

This Plan, along with the Participants’ elections hereunder, constitutes the
entire agreement between the Employer and the Participants pertaining to the
subject matter herein and supersedes any other plan or agreement, whether
written or oral, pertaining to the subject matter herein.  No agreements or
representations, other than as set forth herein, have been made by the NYSE or
the Employer with respect to the subject matter herein.

IN WITNESS WHEREOF, the NYSE has caused this Plan to be executed this 1st day of
August, 1997.

 

NEW YORK STOCK EXCHANGE, INC.

 

 

 

 

 

 

 

By:

/s/ FRANK Z. ASHEN

 

Title:

SVP

 

 

-14-

--------------------------------------------------------------------------------
